Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement Withdrawn
Claims 2-16 are allowable. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 22-24 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Examiner’s Reasons for Allowance
Claims 2-16 and 22-24 are allowed. 
Independent claim 2 is allowed because the prior art does not teach or suggest a fiber optic connection device comprising: a breakout including a body extending between opposite first and second ends, the first end having a smaller transverse cross-dimension than the second end; a cable including a plurality of optical fibers disposed within a jacket, the cable extending outwardly from the first end of the breakout to a distal end; a multi-fiber connector terminating the distal end of the cable, the multi-fiber connector being ruggedized, the multi-fiber connector including a housing providing access to a ferrule at a first end of the multi-fiber connector; the housing including a tapered structure disposed at an opposite second end of the multi-fiber connector so that the cable extends into the multi-fiber connector through the tapered structure; a plurality of break-out cables each including a single optical fiber, each of the break-out cables extending outwardly from the second end of the breakout to respective distal ends; and a plurality of port connectors, each port connector terminating the distal end of a respective one of the break-out cables, each port connector being ruggedized, each port connector including a respective housing extending between opposite first and second ends, each housing including a notched structure at the first end and defining a port at the second end; the breakout transitioning the cable to the break-out cables;  in combination with the other recited limitations in the claim. 
Claims 3-16 and 22-24 are allowable as dependent upon claim 2.
Prior art reference Zimmel (2005/0053341; “Zimmel”) is the closest prior art of record in this application. However, Zimmel fails to disclose the ruggedized connector and breakout structure limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883